Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/06/2022 have been fully considered but they are not persuasive.
Applicant argues (pg. 7) that “a person having ordinary skill in the art would never have attempted to modify the furnace of Figure 3 of Suzuki in the manner suggested in the grounds for rejection. Doing so would be entirely contrary to the fundamental principles and objectives of Suzuki, as well as its principal mode of operation,” but this is not found persuasive. Examiner contends that the principal mode of operation of Suzuki is “carbonization process is performed using a plurality of carbonization furnaces for heating fibers” (emphasis added), see [0024]. The modification of Suzuki is only to change the microwave/plasma heating device to be a microwave/absorbing member. Examiner notes this fact pattern is similar to those found in MPEP § 2143(I)(B) Simple Substitution of One Known Element for Another To Obtain Predictable Results. That is, the plasma mechanism of Suzuki is replaced by the microwave/absorbing member of Horioka. 
Applicant further argues (pg. 8) that “place a member 40 from Hiroka around the fiber would act as a physical barrier preventing any plasma formed”, but this is not found persuasive. As explained above, the plasma mechanism of Suzuki is replaced by the microwave/absorbing member of Horioka. In the combination there is no need for plasma to be generated because Hiroka teaches the advantages for heating fibers with the absorption/ transmission member, see [0009] and [0028]. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues (pg. 11) that “Horioka contains no disclosure whatsoever concerning the relative volumes… this relative volume is not singly depend upon the volume of the member 40”, but this is not found persuasive. Horioka teaches varying the length of member 40, [0025], and does not teach varying other dimensions at the same time. Thus, the relative volume is inherently varied when varying the length. As stated by the courts, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Claim Objections
Claims 14 and 15 objected to because of the following informalities:  each claim recites “wherein the a hollow column” and should be corrected to remove “a”. Also the claims are duplicates and one claim should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2016/0130732 A1) in view of Horioka (JP 2013-231244A).

Regarding claim 1, Suzuki meets the claimed apparatus for manufacturing carbon fiber by using microwaves,  the apparatus comprising: a heat treatment furnace (oxidization furnace 3, Fig, 1, [0058])  which stabilizes a precursor; (Examiner notes the apparatus of Suzuki is capable of stabilizing precursor and the instant specification defines oxidation to stabilize the precursor, see [0027]) and 
a carbonization furnace (second  carbonization furnace 17, [0060]) which is positioned at one side of the heat treatment furnace (Fig. 1) and carbonizes the stabilized precursor, ([0060]) wherein the carbonization furnace carbonizes the precursor indirectly by radiant heat of the heating body (second carbonization furnace 17, shown in Fig. 3 includes heating means that where plasma 105 is generated with a microwave output of 3.0 kW,  Fig. 3, [0116], [0129]) 
wherein the carbonization furnace includes: a main body; (body 103, Fig. 3) a micro emitting unit (Magnetron 107, Fig. 3) which is positioned inside or outside the main body, and emits microwaves to the stabilized precursor; (a microwave output of 3.0 kW,  Fig. 3, [0116], [0129]) 

Suzuki does not explicitly teach a heating body which is positioned inside the main body and is directly heated by the microwaves, carbonization the precursor indirectly by radiant heat of the heating body. 
Horioka meets the claimed a heating body which is positioned inside the main body and is directly heated by the microwaves, carbonization the precursor indirectly by radiant heat of the heating body. (Horioka teaches a carbon fiber manufacturing apparatus that heats a carbon fiber precursor (precursor) using a microwave, [0001] using an absorbing/transmission member 40 that absorbs at least a part of the microwave and generates heat, [0019] which is located within outer wall 20, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to replace the microwave/plasma furnace of Suzuki with the microwave/absorbing member 40 of Horioka because the energy efficiency for heating improves and it becomes easier to control temperature and temperature gradient with the absorption/ transmission member, see [0009] and [0028].
 
Suzuki does not explicitly teach wherein the heating body occupies 0.1% to 5% of a volume of the main body.
Horioka teaches the absorbing/transmission member 40 is configured to have a predetermined length of cut, for example, a gap of 20 centimeters. By adjusting the length of the cut, the temperature profile of the stabilized PAN yarn passing through the inside of the absorbing / transmitting member 40 can be adjusted, see [0025].
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

It would have been obvious to one of ordinary skill in the art before the effective filing date to vary the length of member 40, and thus the percentage volume of the body that is the heading body of Suzuki as modified by Horioka to achieve the claims 0.1% to 5%, in order to optimize the temperature profile, see Horioka [0025].

Regarding claim 4, Suzuki as modified by Horioka meets the claimed wherein one or more carbonization furnaces are positioned at one side of the heat treatment furnace. (Suzuki teaches carbonization furnaces 15 and 17, Fig. 1)

Regarding claim 5, Suzuki as modified by Horioka meets the claimed, wherein further comprising a continuous process is performed by rollers (Rollers 23 are provided outside the second carbonization furnace 17 at its exit, see [0064], Fig. 1) positioned at one side and the other opposing side of each of the heat treatment furnace and the carbonization furnace. (a nip roller 21 is provided between the first carbonization furnace 15 and the second carbonization furnace 17, [0102]).

Regarding claim 6, Suzuki as modified by Horioka meets the claimed wherein the carbonization furnace is configured to produce has a carbonization temperature of 400°C to 1,500C. (900 degree C to 1,500 degree C, [0029]).


Regarding claim  7, Suzuki as modified by Horioka wherein the heating body comprises one or more plates. (Horioka teaches all of the transmissive members 40 or any of them may have a rectangular (square, rectangular) or pentagonal or more polyhedral shape, see [0033]. Examiner interprets the rectangular embodiment of the member 40 to meet the claimed plate). 

Regarding claim 13, Suzuki as modified by Horioka meets the claimed wherein the heating body comprises a hollow column structure. (Horioka part 40 is a hollow tube, see Fig. 1)


Regarding claim 14, Suzuki as modified by Horioka meets the claimed, wherein a hollow column structure has a cross section in the form of any of a circle, a quadrangle, a polygon, and an ellipse. (Horioka part 40 is a hollow tube with a circular cross-section, see Fig. 1)

Regarding claim 15, Suzuki as modified by Horioka meets the claimed wherein the a hollow column structure has a cross section in the form of any of a quadrangle, a polygon, and an ellipse(Horioka part 40 is a hollow tube with a circular cross-section, see Fig. 1)

Claims 8, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2016/0130732 A1) in view of Horioka (JP 2013-231244A) and Harada (US 2013/0098904). 


Regarding claim 8, Suzuki as modified by Horioka does not meet the claimed wherein the heating body comprises a single plate formed on an upper surface of the carbonization furnace. 
Harada meets the claimed the heating body comprises a single plate formed on an upper surface of the carbonization furnace.   Harada teaches the microwave power is absorbed by an intermediate layer 22 made of microwave heat generating material, see [0145].  The part 22, Fig. 17 of Harada meets the claimed single plate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the microwave absorbing member 40 of Horioka to be a plate above the surface of the furnace as taught by Harada in order to ensure works are evenly heat treated and discharged from the heating oven as the high quality products, see [0066]. 

Regarding claim 11, Suzuki as modified by Horioka does not meet the claimed, wherein the one or more plates comprises one or more holes formed therein. 
Harada meets the claimed the one or more plates comprises one or more holes formed therein. (Harada teaches the microwave power is absorbed by an intermediate layer 22 made of microwave heat generating material, see [0145]. Harada teaches heat generating layers are attached not continuously but intermittently to obtain the heating oven having desired characteristic, see [0090]. The intermediate layers 22 are provided in the vicinity of the respective radiation windows 13c where the claimed “holes” are met by the areas near parts 16 where part 22 is absent, see [0101], Fig. 8,). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the microwave absorbing member 40 of Horioka to be at least 3 plates of the furnace as taught by Harada in order to ensure works are evenly heat treated and discharged from the heating oven as the high quality products, see [0066] and [0090]. 

Regarding claim 12, Suzuki as modified by Horioka and Harada meets the claimed, wherein the one or more holes are in the form of any of a circle, a polygon, and an ellipse. (where the claimed “holes” are met by the areas near parts 16 where part 22 is absent, see [0101], Fig. 8, which are polygons).



Regarding claim 16, Suzuki as modified by Horioka does not meet the claimed wherein the hollow column structure comprises one or more holes formed therein.
Harada meets the claimed wherein the hollow column structure comprises one or more holes formed therein. (Harada teaches the microwave power is absorbed by an intermediate layer 22 made of microwave heat generating material, see [0145]. Harada teaches  heat generating layers are attached not continuously but intermittently to obtain the heating oven having desired characteristic, see [0090]. The intermediate layers 22 are provided in the vicinity of the respective radiation windows 13c where the claimed “holes” are met by the areas near parts 16 where part 22 is absent, see [0101], Fig. 8,). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the microwave absorbing member 40 of Horioka to be at least 3 plates of the furnace as taught by Harada in order to ensure works are evenly heat treated and discharged from the heating oven as the high quality products, see [0066] and [0090]. 


Regarding claim 17, Suzuki as modified by Horioka and Harada meets the claimed, wherein the one or more holes are in the form of any of a circle. a polygon. and an ellipse. (Harada where the claimed “holes” are met by the areas near parts 16 where part 22 is absent, see [0101], Fig. 8, which are polygons).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9,the claimed wherein the heating body comprises a first plate provided on an upper surface of the heating body, and a second plate provided on a lower surface of the carbonization furnace, is not reasonably suggested or taught by the prior art of record. 
Horioka teaches all of the transmissive members 40 or any of them may have a rectangular (square, rectangular) or pentagonal or more polyhedral shape, see [0033].
Harada teaches the microwave power is absorbed by an intermediate layer 22 made of microwave heat generating material, see [0145].  The part 22, Fig. 17 of Harada meets the claimed single plate.
Thus, Horioka and Harada does not teach a second plate on the carbonization surface. 
Regarding claim 10, the claimed wherein the heating body comprises a first plate, a second plate and a third plate, and wherein the first, second and third plates are provided on any three surfaces of the carbonization furnace chosen from upper/lower/left surfaces and upper/lower/right surfaces of the carbonization furnace, is not reasonably suggested or taught by the prior art of record. 
As described above, Horioka and Harada does not teach a second or third plate on the carbonization surface. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744